Citation Nr: 1751751	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  09-02 535	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as secondary to ionizing radiation exposure during military service.  

2.  Entitlement to service connection for a thyroid disorder, to include parathyroid adenoma and hyperparathyroidism and to also include as secondary to ionizing radiation exposure during military service.  


REMAND

The Veteran had active duty service from November 1950 to November 1952; he is shown to have been a military photographer during the atmospheric testing of a nuclear weapon at the Nevada Testing Site during Operation TUMBLER-SNAPPER in April 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in December 2013.

This case was initially before the Board in April 2014, at which time it was remanded for further development.  The case was returned to the Board in June 2015, at which time the Board denied service connection for a thyroid disorder and remanded the prostate cancer claim for additional development.  The Board ultimately denied service connection for prostate cancer in a December 2015 Board decision.  

The Veteran appealed the June and December 2015 Board decisions to the United States Court of Appeals for Veterans Claims (Court).  In a June 2016 Joint Motion for Remand (JMR), the parties jointly agreed to vacate the June and December 2015 Board decisions and to remand the thyroid and prostate cancer issues back to the Board for further appellate review.  The Court issued a June 2016 order, vacating those decisions and remanding those issues back to the Board.  

The thyroid and prostate cancer issues were returned to the Board in November 2016 consistent with the June 2016 JMR and Court order.  At that time, the Board remanded those issues in order to obtain another Defense Threat Reduction Agency (DTRA) dose estimate that took into account the Veteran's precise location at ground zero.  

The Veteran and his representative filed a Motion for Reconsideration in December 2016 as to the November 2016 Board remand; the Board denied that Motion for Reconsideration in January 2017.  Then, in May 2017, the Veteran's representative petitioned the Court to revise the June 2016 Court order.  The Veteran's representative submitted a Revised Joint Motion for Remand (RJMR), which found that it was not the intention of the parties to remand the thyroid and prostate cancer issues for additional development; in pertinent part, the RJMR reads as follows:  

Further, as the DTRA estimates sought by the Board [in June 2007 and August 2014] are not intended to be based on particular circumstances, the parties understand and agree that the same request for a DTRA estimate would not provide a dose estimate incorporating the Board's determination of [the Veteran]'s location.  As a result, it would be futile to request another dose estimate from DTRA unless the DTRA is able to produce an estimate that takes into account [the Veteran]'s specific circumstances [Emphasis added], which it does not appear to be able to do.  In short, the parties agree that, given the DTRA's stated limitations, seeking another dose reconstruction from the DTRA would be a futile action.  

Additionally, in footnote 1 of the RJMR, the Board was subsequently ordered to vacate the November 2016 Board remand order.  The Board issued an August 2017 Order to Vacate, in which it vacated its previous November 2016 remand.  

The case is properly before the Board at this time.  The Board, however, finds that a remand is necessary and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

Specifically, during the pendency of the November 2016 remand-prior to the Board being ordered to vacate it-the AOJ requested another dose estimate from DTRA in February 2017.  DTRA responded with another dose estimate in April 2017, which reads as follows:  

Per the [Board], [the AOJ] requests an updated dose assessment for [the Veteran]'s stated physical location at "ground zero" during Operation TUMBLER-SNAPPER.  Our previous radiation dose assessments of June 1, 2007 and August 22, 2014, took into account [the Veteran]'s recollections and statements found in the Scenario of Participation and his comments were considered in developing his dose assessment.  The reported doses were based on worst-case parameters and assumptions, not all of which the Veteran may have encountered.  These parameters and assumptions were intended to adequately encompass any activities performed by the Veteran.  [The Board]'s Remand requests revised dose estimates using [the Veteran]'s description of his location at ground zero.  The following dose estimates assume a presence at Shot CHARLIE's ground zero for 12 hours each day for the period [of] April 16 to 27, 1952.  [Emphasis added.]

The Board acknowledges the RJMR's instructions and note that the clear instructions of the RJMR appear to be that a remand is not necessary "unless the DTRA [was] able to produce an estimate that takes into account [the Veteran]'s specific circumstances."  

However, the April 2017 dose estimate clearly demonstrates that the April 2017 DTRA dose estimate took into account the particular circumstances of the Veteran's location at ground zero during Operation TUMBLER-SNAPPER and contemplated a dose assessment on those parameters and assumptions.  Furthermore, as a revised dose estimate which contemplates the Veteran's location at ground zero is of record, the Board finds that completion of the appropriate procedural developments of 38 C.F.R. § 3.311 based on the revised April 2017 DTRA dose assessment is required.  

Accordingly, the Board must remand this case in order for the AOJ to complete the proper development under 38 C.F.R. § 3.311 of the prostate cancer and thyroid claims based on the April 2017 DTRA dose assessment, which-on its face-considers the Veteran's particularized circumstances of his ionizing radiation exposure during service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should complete any required development under 38 C.F.R. § 3.311, to include sending the case to the Under Secretary of Benefits for an appropriate medical opinion regarding his thyroid and prostate cancer claims as related to his ionizing radiation exposure during service.

2.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

ATTORNEY FOR THE BOARD	M. Peters, Counsel

Copy of Decision Sent to:	Douglas J. Rosinski, Attorney at Law

